Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 21-28 and 38-53 have been examined.
	Double Patenting	
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21,26-27,38,43-44,46,51-52 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,2,4,6-9,12-16,19,20-22,25-28,31-34,36 of U.S. Patent No. 10,078,957 in view of claims 1,5,7,11,13,17,23,27,28,34,35,41 of U.S. 10,573,164. Although the claims at issue are not identical, they are not patentably distinct from each other because the narrower claims 1,6,7,12,14,19,20,25,26,31,32,36 of U.S. Patent No. 10,078,957 would encompass the broader claims 21 and 38 of the current application.   The invention of U.S. Patent No. 10,078,957 does not explicitly mention the accelerometer to detect fallen.  U.S. 10,573,164 shows the accelerometer.  Therefore, it would have been obvious at the time the invention was made to include the accelerometer to detect fallen as suggest by U.S. 10,573,164 to the system/method of U.S. Patent No. 10,078,957 because it would provide the condition of the wearer, thereby increasing the effectiveness and safety of the invention.  It would be an implementation of applying a known technique to a known device ready for improvement to yield predictable results. 




Current application 
U.S. 10,078,957
U.S. 10,573,164
21
1,2,4,6-9,12-16,19,20-22,25-28,31-34,36
1,5,7,11,13,17,23,27,28,34,35,41
26
1,7,14,20,26,32
1,7,13,18,23,28,35
27
1,7,14,20,26,32
1,7,13,18,23,28,35
38
1,2,4,6-9,12-16,19,20-22,25-28,31-34,36
1,5,7,11,13,17,23,27,28,34,35,41
43
1,7,14,20,26,32
1,7,13,18,23,28,35
44
1,7,14,20,26,32
1,7,13,18,23,28,35
46
1,2,4,6-9,12-16,19,20-22,25-28,31-34,36
1,5,7,11,13,17,23,27,28,34,35,41
51
1,7,14,20,26,32
1,7,13,18,23,28,35
52
1,7,14,20,26,32
1,7,13,18,23,28,35


Claims 24-25, 41-42 and 49-50 are rejected on the ground of nonstatutory double patenting as being unpatentable over U.S. Patent No. 10,078,957 in view of U.S. 10,573,164, further in view of claims 1,3,6,10,12,15,20,22,25 of U.S. Patent No. 10,726,706. The combined invention of U.S. Patent No. 10,078,957 in view of U.S. 10,573,164 meets the limitation of claims, but does not shows preconfigured option and downloadable app.  U.S. Patent No. 10,726,706 shows the claims subject matter as recited in the claims 24-25, 41-42 and 49-50 of the current application.  Therefore, it would have been obvious at the time the invention was made to include the preconfigured option and downloadable app as suggest by U.S. Patent No. 10,726,706 to the system/method of U.S. Patent No. 10,078,957 in view of U.S. 10,573,164 because it would provide addition function for the user/wearer, thereby increasing the effectiveness and flexibility of the invention.  It would be an implementation of applying a known technique to a known device ready for improvement to yield predictable results. 

Allowable Subject Matter
Claims 22-23,28, 39-40,45,47-48,53 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOI C LAU whose telephone number is (571)272-8547.  The examiner can normally be reached on Monday-Friday, 8:30am-5:00Pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Field can be reached on (571)272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HOI C LAU/Primary Examiner, Art Unit 2689